[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON DEFENDANTS' MOTIONS FOR SUMMARY JUDGMENT
The motions are denied because the dismissal of Perrine v. Ackerly as to Randolph King was a favorable termination for the plaintiff in this action. The interests of the estate of CT Page 552 Theodore Perrine were characterized in the Fifth Count of the underlying action as "beneficial interests". Thus, they were distinct from the interests of Susan King. Randolph King's failure to obtain ancillary administration in Connecticut constituted a continuance of the action and the failure to appeal the dismissal constituted an abandonment of the action within ambit of DeLaurentis v. New Haven, 220 Conn. 225 (1991) and Colli v. Kamins, 39 Conn. Sup. 75 (1983[)].
MOTTOLESE, J.